                Case 1:19-cr-00116-KMW Documentl00                  Filed 12/18/19 Page 1 of 1
                                LAW OFFICE OF ROBERT OSUNA, PC
                                        11 PARK PLACE, SUITE 1100
                                       NEW YORK, NEW YORK 10007
                                         212-233-1033 TELEPHONE
                                          646-201-4495 FACSIMILE                        USDSSDNY
                                            ROBERTOSUNA.COM                             DOCUMENT
,,,..                                                                                   ELECTRONICALLY FILED
                                                                                        DOC#:
                                                                                        DATE FI_L_E_D_:--:--- -
                                                                                                                  :::::~f;->--.u.+~----
        VIAECF

        December 17, 2019

        Hon. Kimba Wood
        Senior United States District Court Judge
                                                                                        MEMOENDORSED
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

        Re:            United States v. Adalberto Velasquez, 19 Cr 116 (KMW)

        Dear Judge Wood,

               My office represents the above·named defendant in his sentencing matter hich is
        presently scheduled for December 19, 2019 at 3:30 pm. I have a conflict with another matter and
        cannot appear at that time. I called AUS As Krause and Hobson for a new date· convenient to the
        Government. I learned that Mr. Krause is on trial and I believe Mr. Hobson may be as well .

                I am available Friday December 20, 2019 at any time, Monday December 23 in the
        afternoon, Friday January 3 at any time, Monday January 6 in the afternoon, January 9 at any
        time, or January 10 after 3 pm.

               If and when I hear from the Government I will fill an updatedletter.

               I thank the Court for its consideration in this matter.
                                                                   ~ rrte, (\C-4 A~ j S ~ 0 u f'"<.ck ~
                                                              :-nL.l... - ,.~)      I   -Y-4./'H..<.A.
                                                                                                         n.-, ) ~, ..:16.l.O
                                                                                                              I                       1


                                                                          t:A.+   I ;).. ~ DC>   f •M- •


                                                                                           1 t-r~        --r=,
                                                                . SO ORDERED:               N.Y., N.Y.



                                                                         kit",iB ~ WOOD                   ·
                                                                                U.S.D.J.
